GPS Funds II Investment Advisor Genworth Financial Wealth Management, Inc. PARTICIPATION AGREEMENT THIS AGREEMENT, dated as of , between , a [business trust /corporation] organized under the laws of the [Commonwealth/State] of , on behalf of itself or its separate series listed on Schedule A, severally and not jointly (each, an “Underlying Fund,”as defined below), GPS Funds II, a statutory trust organized under the laws of the State of Delaware, on behalf of each of its series, severally and not jointly (each a “GPS Fund”and collectively the “GPS Funds”). WHEREAS, each Underlying Fund and the GPS Funds are registered with the U.S. Securities and Exchange Commission (the “Commission”) as open-end management investment companies under the Investment Company Act of 1940, as amended, (the “Act”) and operate as funds of funds; WHEREAS, the GPS Funds are advised by Genworth Financial Wealth Management, Inc. (formerly AssetMark Investment Services, Inc.), an investment advisor within the meaning of Section 2(a)(20)(A) of the Act and registered under the Investment Advisers Act of 1940, as amended; WHEREAS, Section 12(d)(1)(A) and (B) of the Act limit the ability of an investment company to invest in shares of a registered investment company, and therefore limit the ability of a GPS Fund to invest in shares of an Underlying Fund; WHEREAS, on May 22, 2012 the Securities and Exchange Commission granted an order (the “GPS Order”) that permits the GPS Funds to invest in registered open-end management investment companies and unit investment trusts registered under the Act, including the Underlying Funds, in excess of the limits of Section 12(d)(1) of the Act in accordance with the conditions of the GPS Order and the representations in the application filed to obtain the GPS Order (the “GPS Application”); and WHEREAS, a GPS Fund may, from time to time, invest in shares of one or more Underlying Funds in excess of the limitations of Section 12(d)(1)(A) and (B) in reliance on the GPS II Order; NOW THEREFORE, in consideration of the potential benefits to an Underlying Fund and the GPS Funds arising out of the GPS Funds’ investment in Underlying Funds, the parties agree as follows. 1 1. Representations and Obligations of the GPS Funds. a. The GPS Funds have provided to the Underlying Funds a copy of the GPS Order, dated May 22, 2012, the Notice of Application, dated April 24, 2012 and the Application, filed with the Commission on March 8, 2012 (all attached hereto as Schedule B).The GPS II Funds will promptly provide the Underlying Funds with a copy of any amendments to the GPS Order that pertain to Section 12(d)(1) relief. b. In connection with any investment by a GPS Fund in an Underlying Fund, such GPS Fund agrees (i) to comply with the terms and conditions of the GPS Order and this Agreement and (ii) to promptly notify the Underlying Fund if such GPS Fund fails to comply with the terms and conditions of the GPS Order or this Agreement. c. Pursuant to Condition 8 of the GPS Order, each GPS Fund will promptly notify the Underlying Funds in writing at the time of any investment by such GPS Fund in an Underlying Fund in excess of the 3% limit in Section 12(d)(1)(A)(i). Upon such investment, such GPS Fund shall also provide to the Underlying Funds in writing a list of the names of each Fund of Funds Affiliate and Underwriting Affiliate (as those terms are defined in the GPS Order) and shall notify the Underlying Funds of any changes to such list as soon as reasonably practicable after a change occurs. d. In accordance with the Application, the GPS Funds acknowledge that receipt of compensation by (a) and affiliated person of a GPS Fund, or an affiliated person of such person, for the purchase by the GPS Fund of shares of an Underlying Fund, or (b) an affiliated person of an Underlying Fund, or an affiliated person of such person, for the sale by the Underlying Fund for its shares to a GPS Fund may be subject to Section 17(e) of the Act. 2. Representations and Obligations of the Underlying Funds. a. Pursuant to Condition 8 of the GPS Order, each Underlying Fund represents that the board of [directors/trustees] of such Underlying Fund and such Underlying Fund’s investment advisor understand the terms and conditions of the GPS Order and that each agrees to fulfill its responsibilities under the GPS Order. b. Pursuant to Condition 11 of the GPS Order, no Underlying Fund will acquire securities of any other investment company relying on section 3(c)(1) or 3(c)(7) of the Act in excess of the limits contained in Section 12(d)(1)(A) of the Act, except to the extent that such Underlying Fund: (a) receives securities of another investment company as a dividend or as a result of a plan of reorganization of a company (other than a plan devised for the purpose of evading Section 12(d)(1) of the Act); or (b) acquires (or is deemed to have acquired) securities of another investment company pursuant to exemptive relief from the SEC permitting such Underlying Fund to (i) acquire securities of one or more investment companies for short-term cash management purposes, or (ii) engage in interfund borrowing and lending transactions. 2 c. Each Underlying Fund: (i) acknowledges that it has received copies of the GPS Order, Notice and Application; (ii) agrees to adhere to the terms and conditions of the GPS Order and this Agreement and to participate in the proposed transactions in a manner that addresses the concerns underlying the GPS Order; (iii) acknowledges that it may rely on the GPS Order only to sell its shares to the GPS Funds and not to any other investment company; (v) agrees to promptly notify the GPS Funds if it fails to comply with the GPS Order or this Agreement; and (vi) agrees to promptly notify the GPS Funds of any changes to Schedule A. d. In accordance with the Application, the Underlying Funds acknowledge that receipt of compensation by (a) and affiliated person of a GPS Fund, or an affiliated person of such person, for the purchase by the GPS Fund of shares of an Underlying Fund, or (b) an affiliated person of an Underlying Fund, or an affiliated person of such person, for the sale by the Underlying Fund for its shares to a GPS Fund may be subject to Section 17(e) of the Act. 3. Indemnification. Each Underlying Fund agrees to hold harmless and indemnify the GPS Funds, including any of their principals, trustees, officers, employees and agents, against and from any and all losses, expenses or liabilities incurred by or claims or actions (“Claims”)asserted against the GPS Funds, including any of their principals or trustees, officers, employees and agents, to the extent such Claims result from (i) a violation or alleged violation by such Underlying Fund of any provision of this Agreement or (ii) a violation or alleged violation by such Underlying Fund of the terms and conditions of the GPS Order, such indemnification to include any reasonable counsel fees and expenses incurred in connection with investigating and/or defending such Claims. The GPS Funds agree to hold harmless and indemnify an Underlying Fund, including any of its directors or trustees, officers, employees and agents, against and from any Claims asserted against the Underlying Fund, including any of its directors or trustees, officers, employees and agents, to the extent such Claims result from (i) a violation or alleged violation by the GPS Fund of any provision of this Agreement or (ii) a violation or alleged violation by the GPS Fund of the terms and conditions of the GPS Order, such indemnification to include any reasonable counsel fees and expenses incurred in connection with investigating and/or defending such Claims; provided that no GPS Fund shall be liable for indemnifying any Underlying Fund for any Claims resulting from violations that occur as a result of incomplete or inaccurate information provided by the Underlying Fund to such GPS Fund pursuant to terms and conditions of the GPS Order or this Agreement. 3 4. Notices. All notices, including all information that either party is required to provide under the terms of this Agreement and the terms and conditions of the GPS Order, shall be in writing and shall be delivered by registered or overnight mail, facsimile, or electronic mail to the address for each party specified below. If to the Underlying Fund: [Name] [Company] [Address] [City, State, ZIP] Fax: Email: If to the GPS Funds: Carrie E. Hansen GPS Funds II 2300 Contra Costa Boulevard, Suite 600 Pleasant Hill, California 94523-3967 Tel:(925) 521-2244 Fax:(925) 521-1050 Email: carrie.hansen@genworth.com 5. Termination; Governing Law. a. This Agreement will continue until terminated in writing by either party (i) upon sixty (60) days’ notice to the other party or (ii) immediately if the other party breaches any of its material obligations under this Agreement and such breach is not cured within fifteen (15) days following delivery of written notice of such breach. b. This Agreement will be governed by Delaware law without regard to choice of law principles. c. In any action involving the GPS Funds under this Agreement, each Underlying Fund agrees to look solely to the individual GPS Fund(s) that is/are involved in the matter in controversy and not to any other series of GPS Funds. 6. Assignment. The terms and provisions of this Agreement shall be binding upon and inure to the benefit of the parties hereto and their respective successors, representatives, heirs and estate, as applicable.This Agreement may not be assigned by either party without the prior written consent of the other.Any purported assignment in violation of the immediately preceding sentence shall be void and of no effect. 4 7. Amendment. With the exception of the contact information listed in Section 4, which may be changed from time to time upon notice to the other party, the parties may amend this Agreement only by a written agreement signed by both parties. 8. Counterparts. This Agreement may be executed in two counterparts, all of which shall be considered one and the same agreement and shall become effective when one or more counterparts have been signed by each of the parties and delivered (by facsimile or otherwise) to the other party, it being understood that all parties need not sign the same counterpart.Any counterpart or other signature hereupon delivered by facsimile shall be deemed for all purposes as constituting good and valid execution and delivery of this Agreement by the party delivering it. 9. Confidentiality. The Underlying Funds (i) acknowledge that the list of the names of each Fund of Funds Affiliate and Underwriting Affiliate (as such terms are defined in the Order) provided to the Underlying Funds pursuant to subparagraph 1(c) of this Agreement is confidential and proprietary information of each GPS Fund and (ii) agree to treat such list in the same manner as the Underlying Funds treat their own confidential information. 5 IN WITNESS WHEREOF, the parties have executed this Agreement as of the date first written above. on behalf each of the Funds listed on Schedule A, severally and not jointly Name: Title: GPS Funds II, on behalf of each of its series, severally and not jointly Name: Carrie E. Hansen Title:President 6 Schedule A List of Funds – Underlying Funds A- 1 Schedule B GPS Order and Related Notice of Application GPS Funds I, et al., Investment Company Act Release No. 30067 (May 22, 2012)(Order) B-2 GPS Funds I, et al., Investment Company Act Release No. 30044 (April 24, 2012)(Notice)
